PER CURIAM.
This appeal was consolidated in this court with the case of Phillips v. State, 177 So.2d 243, our file No. G-41, in which our opinion was filed on this date. Appellant Herbert Lane was jointly tried with William Roy Phillips, the appellant in Case No. G-41, upon two informations charging them jointly with the same offenses, as noted in the Phillips opinion.
The only point of law presented by appellant Herbert Lane is the first point discussed in the said Phillips opinion. For the reasons stated in said opinion, to which reference is had, the judgment of the trial court in this case is likewise
Affirmed.
WIGGINTON, Acting C. J., and STURGIS and CARROLL, DONALD K., JJ., concur.